Citation Nr: 1751573	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran and his spouse testified at a Board hearing.  A transcript is of record.

The Board previously considered this matter in August 2016, when it remanded it for additional development.  The Board's August 2016 remand addressed the issue of service connection for bilateral hearing loss.  Since then, a January 2017 rating decision granted service connection for left ear hearing loss.  With regard to the left ear, that was a full grant of the benefit sought.  Therefore, that aspect of the claim (service connection for left ear hearing loss) is no longer on appeal.


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's right ear hearing loss is related to his military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89(1992) (holding in-service medical records that do not demonstrate compensable hearing loss do not automatically bar a later claim for hearing loss).  When read together, Hensley and Ledford hold that a claim for VA benefits for hearing loss may not be denied by the Board simply because hearing was normal when a claimant left service.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A March 2013 VA examination shows a right ear hearing loss disability for 
VA purposes.  As mentioned in the Introduction, VA has already granted service connection for left ear hearing loss.

The Veteran's DD-214 reflects that the Veteran served in the Marine Corps.  During his first period of service (June 1972 to June 1975), his primary military occupation specialty (MOS) was machine gunner.  During his second period of service (June 1975 to June 1979), his primary MOS was supply administration operations man, but his secondary MOS was marksmanship instructor.

At his May 2016 Board hearing, the Veteran endorsed military noise exposure to weapons and artillery fire, and helicopters, mostly without noise protection.  The Veteran also recalled a training exercise during a boot camp where he came within three feet of a mortar pit just as it went off.  He indicated that he first started to notice hearing loss symptoms in the early 80s (the Veteran separated from service in June 1979).  He denied any major occupational noise exposure after service.

The Veteran's reports of military noise exposure are consistent with his military occupational specialty.  Based on these reports and the Veteran's military occupation specialty in field artillery, the Board finds exposure to hazardous noise in service to be consistent with the places, types, and circumstances of such service.


The Veteran's May 1972 enlistment examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
0
LEFT
15
5
5
n/a
5

A May 1975 reenlistment examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
15
10
20

Finally, the Veteran's May 1979 separation examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
10
10
LEFT
10
5
15
10
25

In March 2017, a VA examiner opined that the Veteran's right ear hearing loss is less likely than not related noise exposure in service.  In her rationale, the examiner indicated that there no evidence of a significant threshold shift during service or evidence of a hearing injury.  The examiner cited medical literature indicating that there is not sufficient evidence in longitudinal studies to determine whether permanent noise-induced hearing loss can develop long after the cessation of that noise exposure.  

The March 2017 VA examiner did not discuss the Veteran's reports of noise exposure or his reported onset of observable symptoms in the early 1980s, shortly after service.  As such, the March 2017 VA opinion lacks probative value.  

The Board further notes that service treatment records do show a threshold shift during service for both ears.  The threshold shift is greater in the left ear, but only by a slight margin.  This evidence was the basis for the grant of service connection for left ear hearing loss.  It follows that whatever caused the Veteran's left ear hearing loss disability during service would have also affected his right ear given that there is no indication that his two ears were exposed to different environments.  Additionally, the Board factors in that the Veteran denied any major occupational noise exposure after service.  Under the facts of this case, the Board finds that it has reasonable doubt as to whether the Veteran's current right ear hearing loss was caused by his active service.  As it must, the Board resolves this reasonable doubt in the Veteran's favor.  Indeed, the benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  Therefore, service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


